Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I (claims 1-10) in the reply filed on 04/29/2021 is acknowledged.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US 2003/0236588) in view of Azarov et al. (US 2020/0230878).
Regarding claim 1, Jang discloses that, as illustrated in Figs. 3-4, a system for producing a component from a fiber-reinforced plastic material, comprising:
a multi-axial motion device (Fig. 3, items 34, 36, 32 and 22; [0077], lines 3-7) having a base (Fig. 3, item 34) and a holding installation (Fig. 3, item 28) movable by the motion device; 
a material dispensing head (Figs. 3 and 5, item 22) disposed on the holding installation;   
	at least one dispensing installation (Fig. 3, items 4 and 6) for dispensing fibers (Fig. 3, items 12 and 18);
	at least one dispensing opening (Fig. 3, item 82) for thermoplastic; 

	at least one second feed line (the line for feeding matrix resin through the opening 82), coupled to the at least one dispensing opening, for the thermoplastics,
	wherein the at least one dispensing installation and the at least one dispensing openings are disposed outside the motion device (as shown), and 
	wherein the material dispensing head is configured for melting plastic material delivered by the at least one dispensing opening ([0074]) and, when dispensing the fibers delivered by the at least dispensing installation, for embedding the fibers in the plastic material (as shown).
	However, Jang does not explicitly disclose that a dispensing roll for thermoplastic is disposed outside the motion device. In the same field of endeavor, 3D printing, Azarov discloses that, the feed of thermoplastic material 5 in the form of thermoplastic filament 10 is carried out from bobbin 11 by thermoplastic feed mechanism 1 ([0088], lines 6-8 from bottom). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jang to incorporate the teachings of Azarov to provide a dispensing roll for thermoplastic. Doing so would be possible to provide a simply reliable way to feed thermoplastic material to the printer head.
Regarding claim 3, Jang discloses that, a textile operation such as weaving, braiding, knitting, winding, and combinations thereof is then executed to align segments of the resulting filament along at least a preferred direction ([0019], lines 8-11). Thus, Jang discloses that, the system has at least one braiding installation for braiding the fibers so as to form a strand, the 
Regarding claim 4, Jang discloses that, as illustrated in Fig. 3, the system furthermore has a dispensing roll (Fig. 3, item 4) for a strand of non-braided fibers.  
Regarding claims 5 and 6, Jang realizes that, in the system the motion device has a robotic arm and has a multi-axis linear system (Fig. 6 and Fig. 3). 
Regarding claim 8, Jang discloses that, as illustrated in Fig. 4, the system furthermore has at least one conveying installation placed outside the material dispensing head and being configured for conveying the thermoplastic through the at least one second feed line (through the openings 82) to the material dispensing head (as shown).
Regarding claim 9, Jang discloses that, the matrix material may be, for example, selected from the group consisting of organic, polymeric, metallic, glass, carbonaceous materials and/or combinations thereof ([0020], lines 1-3 from bottom). 
Regarding claim 10.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jang and Azarov as applied to claim 1 above, further in view of Gibson (US 2017/0326773).
Regarding claim 2, the combination does not explicitly disclose the system having a cooling installation disposed between the at least one second feed line and the material dispensing head. In the same field of endeavor, 3D printing, Gibson discloses that, this figure (Fig. 4) shows the back of the print head 10, Ports 24 are inlets and outlets for liquid cooling that will cool the cool end ([0034], lines 3-5). Thus, Gibson discloses that, the system has a cooling installation disposed between the at least one second feed line (for thermoplastic material/filament) and the material dispensing head, so as to be directly in front of the material dispensing head, and to cool at least one first inlet for the thermoplastics.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Gibson to provide that the system has a cooling installation disposed between the at least one second feed line (for thermoplastic material/filament) and the material dispensing head. Doing so would be possible to provide a reliable way for feeding thermoplastic material to the printer head.
Regarding claim 7, the combination does not explicitly disclose that, in the system the at least one second feed line is produced from a transparent material. Gibson discloses that, it is possible to add a 6th material or filament that is transparent to allow translucent color ([0036]). The claimed thermoplastic filament would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.    
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742